Citation Nr: 0011583	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-13 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
shell fragment wounds to the left buttock, arm, and shoulder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to a compensable 
evaluation for residuals of shell fragment wounds to the left 
buttock, arm, and shoulder.  

In a November 1995 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for numbness 
of the arms and shoulder, claimed as secondary to the 
service-connected residuals of shell fragment wounds; denied 
entitlement to service connection for a respiratory 
condition, claimed as secondary to exposure to herbicide 
agents; and determined that new and material evidence had 
been presented to reopen a claim of entitlement to service 
connection for a back disorder.  The veteran has not filed a 
notice of disagreement as to those determinations.  Thus, 
those issues are not before the Board for appellate 
consideration.

The Board notes that in his April 1995 substantive appeal, 
the veteran requested a hearing before a traveling member of 
the Board.  In March 1997, the RO notified the veteran of the 
date and time of his scheduled hearing before a traveling 
member of the Board.  The record reflects the veteran failed 
to appear for his scheduled hearing.  



REMAND

The record reflects the veteran was last afforded a VA 
examination of his service-connected disabilities in July 
1995.  At that time the examiner noted an impression of a 
history of shell fragment wounds to the left buttock, left 
arm, and left shoulder without any clinical evidence of 
residual scars or defects and osteoarthritis.  The examiner 
also opined that the numbness in the veteran's shoulders and 
back as well as his swelling and stiffness had no 
relationship to his shell fragment wounds.  However, in light 
of the fact that the examination was conducted nearly five 
years ago, the Board is of the opinion that additional 
development of the record is needed in order to enable the 
Board to render a final determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
from whom he has received treatment since 
1995 for his service-connected residuals 
of shell fragment wounds to the left 
buttock, arm, and shoulder.  After 
obtaining the necessary permission from 
the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The veteran should be scheduled for a 
VA specialist examination to determine 
the current nature and extent of the 
service-connected residuals of shell 
fragment wounds to the left buttock, arm, 
and shoulder.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  All necessary tests 
and studies should be performed and 
reviewed by the examiner prior to 
completion of the examination report.  
The examiner should specifically comment 
upon the presence or absence of 
limitation of function of the part 
affected by the shell fragment wounds, 
the presence of absence of scars and 
whether they are superficial, tender, 
poorly nourished, ulcerated, or painful 
on objective demonstration.  The examiner 
should also specifically state an opinion 
as to whether the veteran's complaints of 
numbness in the shoulders and back, as 
well as swelling and stiffness, have any 
relationship to the shell fragment 
wounds.  A complete rational for all 
opinions expressed must be provided.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this Remand.  If not, the RO should 
implement corrective action.

The RO should then readjudicate the issue of entitlement to a 
compensable evaluation for residuals of shell fragment wounds 
to the left buttock, arm, and shoulder. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual,M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (199



